Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 1 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 2 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 3 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 4 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 5 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 6 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 7 of 8
Case 19-10866-1-rel   Doc 3   Filed 05/07/19 Entered 05/07/19 14:50:01   Desc Main
                              Document      Page 8 of 8
